Order unanimously affirmed without costs. Memorandum: Family Court’s determination that the four children of respondent are neglected is supported by a preponderance of the evidence (see, Family Ct Act § 1046 [b] [i]). The record establishes that respondent’s eldest child was beaten by respondent’s boyfriend and that respondent failed to intercede to protect the child from that physical abuse. That failure demonstrates a fundamental defect in respondent’s understanding of the duties of parenthood (see, Matter of Rasheda S., 183 AD2d 770; Matter of Lynelle W., 177 AD2d 1008) and thus supports the determination of derivative neglect with respect to the other three children. (Appeal from Order of Erie County Family Court, Townsend, J. — Neglect.)
Present — Pine, J. P., Lawton, Hayes, Wisner and Boehm, JJ.